`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 17 & 23 are amended. Claims 19 & 25 have been cancelled. Claim 29 is newly added. Claims 1-18, 20-24 & 26-29 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-5 & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2015/0332868 A1) in view of Kamauchi (US 5,538,814 A) and evidenced by Gruner (US 2011/0261502 A1).
Regarding claims 1-2, 4-5 & 7-12, Jung teaches a supercapacitor comprising a pair of integrated electrode/separator assemblies, wherein each pair of integrated electrode/separator assembly includes an electrically conductive substrate (i.e current collector); a nanostructured active material layer (i.e electrode) deposited on the substrate; and a solid state electrolyte, serving as a separator, coating the active material layer, wherein the active material comprises a carbon-based 3D nanomaterial which includes nanotubes/nanofibers (CNT/CNF); and wherein the solid state electrolyte comprises a hydrophilic polymer such as poly(vinyl alcohol) (PVA) and a conductive additive such as H3PO4 acid (Fig. 2a; [0019]-[0037]). The solid-state electrolyte of Jung can be produced by first providing a solution containing PVA, water and a conductive additive such as H3PO4 acid to form a gel and then removing water from the gel by evaporation. However, Jung is silent as to the solid-state electrolyte being produced by a method comprising steps (a) to (e) in claim 1 but discloses that  “the electrolyte can be any solid electrolyte, such as those known in fuel cell and battery technology” ([0026]). While Jung does not explicitly describe the polymer network being porous such that the solid state electrolyte forms a porous membrane, it is noted that solid-state electrolytes including a PVA/H3PO4 component have a structure in which H3PO4 fills the pores of the porous PVA polymer to form the solid state electrolyte as evidenced by Gruner ([0078]-[0080]). It is further noted that Gruner 3PO4 component as a solid-state electrolyte acting as a separator between two electrodes each including a CNT layer for a supercapacitor (Figs. 9a-b; [0014]-[0016] & [0046]-[0080]).											Kamauchi teaches a method of producing a solid-state electrolyte comprising a flexible porous polymer network of PVA. As shown in the 103 rejections below in view of Kamauchi, a flexible porous polymer network of PVA can be obtained through steps (a) to (e). 				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to produce the porous polymer network of PVA via the method described in Kamauchi (see 103 rejection of claim 1 below in view of Kamauchi) because it is suitable for forming a porous PVA polymer network as a separator material for a battery. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Moreover, a solid-state electrolyte comprising PVA/H3PO4 can be produced through the method of Kamauchi described above by further including H3PO4 in the solution containing the PVA polymer in step (a). 

Claims 1-4 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Setoyama (US 2007/0196659 A1) and Nishihara (US 2020/0040137 A1).
Regarding claims 1-2, 4 & 29, Kamauchi teaches a solid electrolyte comprising a flexible (col.12, L.46-51) porous polymer network containing a conductive additive such as a salt dissolved in a non-aqueous solvent, wherein the solid electrolyte is produced by a method comprising:											prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada,
Regarding claim 3, Kamauchi as modified by Setoyama and Nishihara teaches the solid-state electrolyte of claim 1. Kamauchi further teaches the polymer network comprising a block-copolymer (Col.10, L.35-41; Col.11, L.7-9).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Setoyama (US 2007/0196659 A1), Nishihara (US 2020/0040137 A1) and Kowlgi (US 2013/0244023 A1).
Regarding claim 7-11, Kamauchi as modified by Setoyama and Nishihara teaches a lithium ion rechargeable battery (Col. 12, L.61) comprising an electrically conductive substrate (4b); an active material layer (1) deposited on the substrate; and the solid-state electrolyte of claim 1 configured as a porous membrane (3) coating the nanostructured material (Fig. 1; Col.12, L.61 to Col.13, L.5), wherein the active material comprises a carbon-based material such as C60 fullerene particles (Col. 7; L.6-24).										While Kamauchi does not explicitly teach the C60 fullerene particles constituting a 3D nanomaterial, it is noted that C60 fullerene particles correspond to 3D carbon nanostructures as evidenced by Kowlgi ([0001]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Setoyama (US 2007/0196659 A1), and Nishihara (US 2020/0040137 A1), as applied to claims 1-4, 7-11 & 29 above, and further in view of Park (US 2020/0014064 A1).
Regarding claim 6, Kamauchi as modified by Setoyama and Nishihara teaches the solid-state electrolyte of claim 1 but is silent as to the conductive additive being an ionic liquid.			Park teaches a polymer membrane, as a lithium ion rechargeable battery separator, .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Setoyama (US 2007/0196659 A1) and Nishihara (US 2020/0040137 A1), as applied to claims 1-4, 7-11 & 29 above, and further in in view of Schmidhauser (US 2015/0340676 A1) and Nara (US 2012/0003539 A1).
Regarding claims 13-16, Kamauchi as modified by Setoyama and Nishihara teaches a lithium ion rechargeable battery comprising the electrode of claim 11 being configured as an anode, wherein the porous membrane of the solid-state electrolyte serves as a separator, as noted in the rejection of claims 7-11 above, but is silent as to a first electrode of claim 11 configured as an anode and a second electrode of claim 11 configured as a cathode.  					Schmidhauser teaches a method of making an integrated-electrode-separator (IES), wherein a solution comprising a polymer is coated on the surface of an active material of an electrode (i.e a negative electrode or positive electrode) and the resulting IES is dried to form a porous polymer membrane on the surface of the active material ([0018] & [0059]-[0062]).	.

Claims 17, 20-23 & 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Setoyama (US 2007/0196659 A1), Nishihara (US 2020/0040137 A1) and Schmidhauser (US 2015/0340676 A1).
Regarding claims 17 & 20-22, Kamauchi teaches a method of making an electrode, the method comprising the steps of:										(a) providing (1) an electrode comprising a surface coated with an active material layer including a carbon-based 3D nanomaterial such as fullerene, (2) a polymer solution comprising polyvinyl alcohol, and (3) a conductive additive such as a salt dissolved in a non-aqueous solvent (Col.7, L.10-24; Col.8, L.64 to Col.12, L.60; Col.12, L.61 to Col.13, L.5).				(c) performing one or more freeze/thaw cycles on the polymer solution, whereby the polymer solution forms a hydrogel (Col.11, L.18-24);							(d) dehydrating the hydrogel by solvent exchange, whereby water from the hydrogel is removed and replaced with an organic solvent, 							(e) removing the organic solvent by drying under reduced pressure, leaving a porous polymer membrane (Col.11, L.24);										(f) soaking the porous polymer membrane in a solution comprising the conductive additive, whereby the conductive additive becomes incorporated into pores of the porous polymer membrane (Col.12, L.19-29);									(g) drying the porous polymer membrane to obtain the solid electrolyte (Col.10, L.25-30).		Kamauchi teaches the porous polymer membrane being coated on the nanostructured active material after fabrication of the porous polymer membrane and is silent as to (1) water from the hydrogel being gradually replaced with a volatile solvent, (2) evaporating the volatile solvent, and (3) a portion of the polymer forming polymer crystallites in step (b) and the polymer crystallites being preserved after dehydrating the hydrogel in step (c).					However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the solvent exchange step of Kamauchi prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.  
Regarding claims 23 & 26-28, Kamauchi teaches a method of making an electrode, the method comprising the steps of:										(a) providing (1) an electrode comprising a surface coated with an active material layer including a carbon-based 3D nanomaterial such as fullerene, (2) a polymer solution comprising a polymer such as polyvinyl alcohol and a conductive additive such as a salt dissolved in a non-aqueous solvent (Col.7, L.10-24; Col.11, L.31-50; Col.12, L.61 to Col.13, L.5).		prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.  

Claims 18 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Setoyama (US 2007/0196659 A1), Nishihara (US 2020/0040137 A1) and Schmidhauser (US 2015/0340676 A1), as applied to claims 17, 20-23 & 26-28, and further in view of Holloway (“The role of crystallization and phase separation in the formation of physically cross-linked PVA hydrogels”).
Regarding claims 18 & 24, Kamauchi as modified by Setoyama, Nishihara and Schmidhauser teaches the method of claims 17 & 23, respectively, but is silent as to freezing and thawing being repeated two to ten times.									Holloway teaches a method of forming a porous PVA hydrogel in which a solution containing PVA undergoes from 1 to 10 freeze/thaw cycles to form the porous PVA hydrogel (Introduction, Experimental, Results & Discussion).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the number of freeze/thaw cycles, as a result effective variable, in order to obtain a desired porosity and pore size in the resulting PVA hydrogel as taught by Holloway (Figs. 4a-b; Results & Discussion: Microstructure section on pages 829-830). Since the porous member of Kamauchi is required to have an average pore diameter of not KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of Kamauchi, Nishihara and Setoyama and the combination of Jung and Kamauchi does not fairly teach or suggest the presently claimed solid state electrolyte of claim 1, the method of making the electrode of claim 17 and/or the electrode of claim 23, the examiner respectfully disagrees.					In particular, applicant argues that Kamauchi does not tech or suggest one or more freeze/thaw cycles on a solution of a polymer and thus does not teach or suggest a portion of the polymer of the hydrogel after performing the one or more freeze/thaw cycles forming polymer crystallites. However, contrary to applicant’s assertions, Kamauchi teaches (a) providing a solution containing a hydrophilic polymer such as poly(vinyl alcohol) and the electrolyte (Col.11, L.18-24 & Col.12, L.23-25) and (b) performing one freeze/thaw cycle on the solution of (a), whereby the solution forms a hydrogel (Col.11, L.18-24). Therefore, a portion of the polymer in the hydrogel of Kamauchi would be expected to form polymer crystallites. “Where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. As further described in the instant specification, a portion of the polymer material is taught to form polymer crystallites during the freeze/thaw cycles which leaves open pores in the structure ([0042]). In this regard, the porous polymer network of modified Kamauchi would be expected to inherently comprise polymer crystallites. It is also noted that Kamauchi discloses a solvent exchange step in which water in the hydrogel is removed and replaced with an organic solvent before drying the resulting organogel as described in the above rejection.					Thus, in view of the foregoing, claims 1-18, 20-24 & 26-29 stand rejected.
				
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727